Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 September 22, 2014

The Court of Appeals hereby passes the following order:

A15A0067. JACQUELINE DACOSTA v. LAMAR COMPANIES d/b/a
    LAMAR ADVERTISING OF ATLANTA.

      On June 13, 2014, the superior court entered summary judgment in favor of
Lamar Companies and against Jacqueline Dacosta. On July 16, 2014, Dacosta filed
a notice of appeal.
      Pretermitting whether the trial court’s order is directly appealable, we lack
jurisdiction because the appeal is untimely. A notice of appeal must be filed within
30 days after the entry of the trial court’s order. OCGA § 5-6-38 (a). The proper and
timely filing of a notice of appeal is an absolute requirement to confer jurisdiction
upon this Court. Couch v. United Paperworkers Intl. Union, 224 Ga. App. 721 (482
SE2d 704) (1997). Here, Dacosta filed her notice of appeal 33 days after the trial
court’s order was entered. Accordingly, we lack jurisdiction to consider this appeal,
and it is hereby DISMISSED.
      Appellee’s motion to dismiss is DENIED AS MOOT.

                                       Court of Appeals of the State of Georgia
                                                                            09/22/2014
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.